Case: 21-40271      Document: 00516027969         Page: 1    Date Filed: 09/24/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                          FILED
                                                               September 24, 2021
                                  No. 21-40271                    Lyle W. Cayce
                                Summary Calendar                       Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Benjamin Felipe-Reyes,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 2:20-CR-1258-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Benjamin
   Felipe-Reyes has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Felipe-Reyes has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40271     Document: 00516027969         Page: 2   Date Filed: 09/24/2021




                                  No. 21-40271


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                        2